Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1-20 are pending and are examined in the present office action.
Specification
2.	Applicants’ deposit statement on page 49, paragraph [00244] of the specification is objected to for reciting “No.______” and “is ______”.  Applicants are requested to amend the deposit statement to include the deposit accession number for soybean cultivar 87272833 and date, respectively.
Claim Objection
3.	Claims 1, 11 and 13 are objected to for reciting “NCMA Accession No.______” .  Applicants are requested to amend the claims to include the deposit accession numbers for soybean cultivar 87272833.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The rejection includes dependent claims.

Claims 6 and 18 are indefinite for reciting “soybean cultivar 87272833”.  Applicants have not disclosed the characteristics or identity of any “soybean cultivar 87272833”.
Deposit Rejection
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The invention appears to employ novel plants.  Since the plant is essential to the claimed invention it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If the plant is not so obtainable or available, the requirements of 35 USC 112 may be satisfied by a deposit of the plant.  A deposit of 2500 seeds or a minimum number of seeds that complies with the requirements of the International Depositary Authority, 
If a deposit is made under the terms of the Budapest Treaty, then a statement, affidavit or declaration by Applicants, or a statement by an attorney of record over his or her signature and registration number, or someone empowered to make such a statement, stating that the instant invention will be irrevocably and without restriction released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.  
If a deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801-1.809 and MPEP 2402-2411.05, Applicant may provide assurance of compliance by statement, affidavit or declaration, or by someone empowered to make the same, or by a statement by an attorney of record over his or her signature and registration number showing that:
(a)	during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
(b)	all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;

(d)	a test of the viability of the biological material at the time of deposit (see 37 CFR 1.807); and,
	(e)	the deposit will be replaced if it should ever become inviable.
Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 6 and 18 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	The claims are drawn to the method of claim 5, further defined as comprising crossing a plant of soybean cultivar 87272833 with a second soybean plant of a different genotype (claim 6) and a mutagenized soybean plant produced by the method of claim 17, wherein the mutagenized soybean plant comprises a mutation in the genome and otherwise comprises all of the morphological and physiological characteristics of soybean cultivar 87272833 (claim 18).

The specification only characterizes the plant of soybean cultivar 87272833, representative seed of said soybean cultivar having been deposited under NCMA Accession No._____,  in terms of its collection of morphological and physiological traits.  No disclosure has been provided for any soybean cultivar 87272833.  The office contends applicants do not recite that the soybean cultivar of claims 6 and 18 has the disclosed traits.  Therefore, the recited plants are not adequately described.
The Federal Circuit has recently clarified the application of the written description requirement. The court stated that a written description of an invention "requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials." University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997). The court also concluded that "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material." Id. Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of the species of the claimed genus, and that one of skill in the art should be able to "visualize or recognize the identity of the members of the genus." Id. 
See MPEP Section 2163, page 156 of Chapter 2100 of the August 2001 version,column 2, bottom paragraph, where it is taught that 

Given the claims breadth and lack of guidance as discussed above, thespecification fails to provide an adequate written description of the genus of soybean cultivar 87272833.  Accordingly, one skilled in the art would not have recognized applicants to be in possession of the claimed invention at the time of filing. See the Written Description Guidelines, Revision 1, March 25, 2008. 
Mike See also Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ 2d 1016 at1021, (Fed. Cir. 1991 ) where it is taught that a gene is not reduced to practice until theinventor can define it by "its physical or chemical properties" (e.g. a DNA sequence).  
Amending the claims to include the deposit accession number as is recited in, for example, claim 1, will obviate the rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.  	Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Corbin et al (2019, Patent Number: US 10,231,420 B1).
	The claim is drawn to a mutagenized soybean plant produced by the method of claim 17, wherein the mutagenized soybean plant comprises a mutation in the genome and otherwise comprises all of the morphological and physiological characteristics of soybean cultivar 87272833.
	Given the indefiniteness of the claim as summarized above, the office interprets the claim to be drawn to any soybean cultivar.
	Corbin et al discloses soybean cultivar 5PNJZ92 exhibiting white flower color, light tawny pubescence color and brown pod wall color, which is the same as applicants claimed soybean cultivar designated 87272833.  Given the office’s interpretation of the claims, Corbin et al anticipate the claimed invention.  
	Amending the claims to recite --soybean cultivar 87272833, representative seed of said soybean cultivar having been deposited under NCMA Accession No.______-- will obviate the rejection.
8.	No claims are allowed.  
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART F BAUM whose telephone number is 571-272-0792.  The examiner can normally be reached on Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached at 571-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/STUART F BAUM/Primary Examiner, Art Unit 1663